DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an artificial turf fiber comprising a polymer mixture of linear low density polyethylene (LLDPE) and low density polyethylene (LDPE), does not reasonably provide enablement for an artificial turf fiber comprising LLDPE and LDPE.  As claimed the artificial turf fiber comprising LLDPE and LDPE encompasses bicomponent (e.g., sheath/core) fibers in addition to polymer mixtures thereof.  However, the specification lacks enablement for such bicomponent fibers; the specification only provides enablement for fibers comprising a polymer mixture of LLDPE and LDPE.  Hence, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28, which is dependent upon claims 25 and 27, limits the artificial turf fibers to comprise 60-99% by weight of a first linear low-density polyethylene (LLDPE) and 7-13% by weight of a second LLDPE.  However, parent claims 25 and 27 limit the artificial turf fibers to comprise 60-99% by weight of a LLDPE polymer comprising a first LLDPE and a second LLDPE.  Thus, claim 28 does not further limit the parent claims since claim 28 amounts to 67-112% of a LLDPE polymer comprising the first and second LLDPE’s, which is broader in scope than claim 25’s limitation of 60-99% by weight of a LLDPE polymer.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102493011A issued to Chen et al.
Chen discloses a wear-resistant artificial turf fiber made from 60-95 parts of matrix resin, 1-10 parts of wear-resistant masterbatch, 1-10 parts of color (i.e., pigment) masterbatch and 2-5 parts of age resister (translation abstract and claim 1). The matrix resin may be one or more of linear low density polyethylene (LLDPE), low density polyethylene (LDPE), high density polyethylene (HDPE), or polypropylene (page 3, lines 17-18).  The wear-resisting masterbatch consists of 40-80 parts, preferably 50-60 parts, vector resin, wherein said vector resin may be one or more of LLDPE, LDPE, or HDPE, but is preferably LDPE (page 3, lines 3-13 and claims 2-5). The wear resistant masterbatch also includes silicone powder, lubricant, and a dispersant (i.e., a wax) (claims 2 and 6 and page 3, lines 3-16). The artificial grass fibers are woven into an artificial grass lawn comprising a backing and pile artificial grass fibers (page 5, line 8).  
In Embodiment 1 of the reference, the matrix resin comprises LLDPE in an amount of 89% and 2% of the wear-resistant masterbatch, wherein said wear-resistant masterbatch comprises 56% by weight of LDPE (page 4, line 6-20). The LLDPE resin, wear-resistant masterbatch, color masterbatch, and age resister are mixed in a hopper and extruded into monofilaments, cooled (i.e., quenched) in a water bath, heated in an oven, and then stretched to a draft ratio of 4.8 to form artificial grass filaments (page 4, lines 21-24). In the working examples, the LDPE employed is LDPE 1F7B, which is a trademarked low density polyethylene known to have a density of 0.9195 g/cm³ (page 4, lines 8 and 34 and page 5, line 16; http://linyiaosen4.sell.everychina.com/p-94919086-ldpe-low-density-polyethylene.html). The LLDPE employed in the working examples is LLDPE 7042, which is a trademarked linear low density polyethylene known to have a density of 0.924 g/cm³ (page 4, lines 16, 17, 42, and 43 and page 5, lines 22 and 23; https://exportchem.en.made-in-china.com/product/SwbxVWclfnhv/China-Linear-Low-Density-Polyethylene-LLDPE-7042.html).
Thus, the Chen reference anticipates applicant’s claims 25, 29, and 30.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102493011A issued to Chen et al. in view of US 2015/0125633 issued to Nakamae et al. and KR 101028574 B1.
The features of Chen have been set forth above.  The Chen reference teaches the limitations of claim 26 with the exception that the density of the LLDPE is in the range of 0.918-0.920 g/cm³. As noted above, the exemplary LLDPE has a density of 0.924 g/cm³. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any known LLDPE suitable for use in artificial turf filaments, including linear low density polyethylenes having a density within the claimed range.	For example, Nakamae discloses artificial turf filaments comprising a crystalline plastic material, which is preferably a linear low density polyethylene having a density of 0.900-0.940 g/cm³ (abstract and section [0016]). Additionally, the cited Korean reference discloses a polyethylene composition suitable for artificial turf yarns comprising a mixture of medium density polyethylene and linear low density polyethylene (abstract). The LLDPE has a density of 0.915-0.920 g/cm³ (claim 3 and page 3, section 16). In Example 1, the LLDPE comprises octene, a C-8 alpha-olefin (page 5, line 9). 
Hence, it would have been obvious to the skilled artisan to substitute any other known LLDPE suitable for use in artificial turf filaments such as those disclosed by Nakamae and the Korean reference for the exemplary LLDPE disclosed by Chen. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Thus, absent a showing of unexpected results achieved there from or other evidence of nonobviousness, claim 26 is rejected as being obvious over the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 7, 2022